Exhibit 10.8

 

GeoLease Partners, L.P.

c/o CSFB Private Equity, Inc

Eleven Madison Avenue

New York, New York 10010

 

Geokinetics Inc.

One Riverway, Suite 2100

Houston, Texas 77056

 

November 30, 2005

 

Attention: Mr. Thomas J. Concannon

 

Re:    Payoff Letter

 

Ladies and Gentlemen:

 

Reference is made to that certain Lease Agreement dated as of October 1, 1999,
as Amended and Restated as of May 2, 2003 (as amended through the date hereof,
the “Lease Agreement”) among GeoLease Partners, L.P. (“Lessor”), Geokinetics
Inc. (“Lessee”) and the subsidiary guarantors listed on the signature
pages thereto.  Capitalized terms used herein and not defined herein shall have
the meanings given thereto in the Lease Agreement.

 

The Lessee has advised the Lessor that they intend to purchase all of the Units
at the Fair Market Sales Value and to prepay all amounts outstanding under the
Lease Agreement, terminate its Obligations under the Lease Agreement and the
Other Collateral Agreements, and obtain the release of the Liens granted to the
Lessor on behalf of the Obligors on the Collateral.

 

1.             Payment to Lessor.  Lessee has requested to purchase all of the
Units at the Fair Market Sales Value and to prepay all amounts outstanding under
the Lease Agreement on November 30, 2005.  The total amount of unpaid
Obligations and all fees and expenses (other than the fees and expenses of the
Lessor’s counsel set forth below) and other obligations owing under the Lease
Agreement, if paid and received at the Lessor’s Account (as defined herein)
prior to 5:00 p.m. New York City time on November 30, 2005 (the “Payoff Date”),
is US$2,567,558.58 (the “Lease Amount”).  In addition, Lessee shall pay the fees
and expenses of the Lessor’s counsel in the amount of US$15,000 (such amount,
together with the Lease Amount, the “Payoff Amount”).

 

This letter (the “Agreement”) confirms that upon, and effective as of, the time
of payment by wire transfer of immediately available funds in the amount of the
Payoff Amount in the amounts specified below to the following accounts specified
below (together, the “Lessor’s Accounts”) (the “Payoff Conditions”) (i) all
liabilities, obligations and indebtedness owing by Lessee to the Lessor under
the Lease Agreement shall be released, discharged and satisfied in full,
(ii) all of the Liens and security interests held by the Lessor in any and all
of the property of Lessee pursuant to the Lease Agreement shall be released and
terminated and all rights to any Collateral upon which we had a Lien under the
Lease Agreement or any Other Collateral Agreements shall automatically revert to
Lessee, each without the delivery of any investment or performance of any act by
any party, (iii) the Lease Agreement (and all Obligations terminated), the Other
Collateral Agreements and all related instruments, agreements and other
documents

 

--------------------------------------------------------------------------------


 

shall be terminated and have no further force or effect, except for such
provisions that expressly survive the Lease Agreement and (iv) Lessee shall be
released and forever discharged by us from any cause of action or claim, known
or unknown, that we may have against Lessee and its successors or assigns
arising out of or in connection with the Lease Agreement or any Other Collateral
Agreements:

 

For payment of $2,567,558.58:

 

Citibank

New York, New York

ABA No.: 021-000-089

Acct No.: 3054-0112

Acct Name: Geolease Partners, L.P.

Reference: Geolease proceeds

Attn: Ruchi Pinniger, Vice President

 

For payments of fees and expenses of Lessor’s counsel of $15,000:

 

HSBC Bank USA

100 Maiden Lane

New York, New York 10038

ABA No.: 021-001-088

Acct No.: 015-70-965-5

Account Name: Cahill Gordon & Reindel LLP

 

2.             Further Assurances. On and after the satisfaction of the Payoff
Conditions, the Lessor shall, at the expense of Lessee (i) execute and deliver
such documents, instruments and agreements, including, without limitation, the
execution and delivery of UCC-3 termination statements, the execution and
delivery of one or more notices to Frost National Bank concerning the
termination of the deposit account Control Agreements pertaining to Lessee and
the subsidiary guarantors and other releases and fixture filing termination
statements and (ii) take such other actions, including, without limitation,
filings and recordings of terminations and releases, as counsel to Lessee
consider necessary to effect or evidence such termination and release or to
effect the purposes of this Agreement, in each case, in form and substance
reasonably satisfactory to Lessee. In addition, following the satisfaction of
the Payoff Conditions, the Lessor authorizes Lessee to file any UCC-3
termination statements and fixture filing termination statements pertaining to
UCC financing statements filed by the Lessor in respect of the Collateral so
long as such termination statements are in form and substance reasonably
satisfactory to the Lessor.

 

3.             Headings. The headings contained in this Agreement are for
reference purposes only and shall not constitute a part hereof.

 

4.             Governing Law. This Agreement and the rights and obligations of
the parties hereto and thereto shall be governed by, and construed and
interpreted in accordance with the laws of the State of New York without regard
to conflicts of laws principles.

 

5.             Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original but all such counterparts
shall together constitute one and the same instrument.

 

2

--------------------------------------------------------------------------------


 

Kindly acknowledge your acceptance of and agreement to the foregoing by
executing a counterpart of this Agreement. This Agreement may be executed in any
number of counterparts, including facsimile counterparts, but all of such
counterparts shall, together, constitute but one of the same agreement.

 

 

 

Very truly yours,

 

 

 

CEOLEASE GP, INC.

 

as general partner of

 

GEOLEASE PARTNERS, L.P.

 

 

 

 

 

By:

/s/ Douglas M. Ladden

 

 

 

Name:

Douglas M. Ladden

 

 

Title:

President

 

3

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

GEOKINETICS INC.

 

 

By:

/s/ Thomas J. Concannon

 

 

Name:

Thomas J. Concannon

 

Title:

VP & CFO

 

4

--------------------------------------------------------------------------------